             Case 3:19-cv-00290-EMC Document 95 Filed 01/12/21 Page 1 of 3




 1   JEFFREY BOSSERT CLARK
        Acting Assistant Attorney General
 2
     ELIZABETH J. SHAPIRO (D.C. Bar No. 418925)
 3     Deputy Branch Director

 4   ELIZABETH TULIS (NY Bar)
       Trial Attorney
 5
       U.S. Department of Justice
       Civil Division, Federal Programs Branch
       1100 L Street, NW
 6     Washington, D.C. 20005
       Telephone: (202) 514-9237
 7     Facsimile: (202) 616-8460
       E-mail: elizabeth.tulis@usdoj.gov
 8
     Attorneys for Defendants
 9

10
                         UNITED STATES DISTRICT COURT
11                      NORTHERN DISTRICT OF CALIFORNIA
                            SAN FRANCISCO DIVISION
12

13   AMERICAN CIVIL LIBERTIES UNION )
     FOUNDATION; AMERICAN CIVIL     )
14   LIBERTIES UNION OF NORTHERN    )                  No. 19-cv-290-EMC
     CALIFORNIA,                    )
15                                  )
               Plaintiffs,          )
16
                                    )                  CONSENT MOTION TO
          v.                        )                  EXTEND TIME TO FILE
                                    )                  MOTION FOR SUMMARY
17   DEPARTMENT OF JUSTICE; FEDERAL )                  JUDGMENT
     BUREAU OF INVESTIGATION;       )
18   DEPARTMENT OF HOMELAND         )
     SECURITY; U.S. CUSTOMS AND     )
19   BORDER PROTECTION; U.S.        )
     CITIZENSHIP AND IMMIGRATION    )
20   SERVICES; U.S. IMMIGRATION AND )
     CUSTOMS ENFORCEMENT;           )
21   DEPARTMENT OF STATE,           )
                                    )
22             Defendants.          )
23
           Pursuant to Civil Local Rules 6-3 and 7-11, Defendant Department of
24
     Homeland Security (“Defendant”), by undersigned counsel, moves for a two-week
25
     extension of time, from January 14, 2021, to January 28, 2021, for Defendant to
26
     file a motion for summary judgment with respect to the FOIA requests submitted

            CONSENT MOTION TO EXTEND TIME TO FILE MOTION FOR SUMMARY JUDGMENT
                                  No. 19-cv-290-EMC
             Case 3:19-cv-00290-EMC Document 95 Filed 01/12/21 Page 2 of 3




 1   to U.S. Immigration and Customs Enforcement (“ICE”), U.S. Customs and Border
 2   Protection (“CBP”) and U.S. Citizenship and Immigration Services (“USCIS”),
 3   and for corresponding extensions of the remaining summary judgment briefing
 4   deadlines. Plaintiffs consent to this request.
 5         Defendant requests a two-week extension of its deadline to file the motion
 6   for summary judgment because undersigned counsel has been dealing with health
 7   issues over the past few days and now will be taking medical leave. This case will
 8   be reassigned to another attorney during counsel’s medical leave, and Defendant
 9   therefore requests the extension to provide time for her office to make that
10   reassignment, for the new attorney to familiarize himself or herself with the case,
11   and for the new attorney to complete the summary judgment brief that is in
12   progress.
13         Accordingly, Defendant respectfully requests that the summary judgment
14   briefing schedule be revised as follows:
15

16         January 28, 2021: Defendant’s motion for summary judgment.
17         March 11, 2021: Plaintiffs’ opposition and cross-motion.
18         April 9, 2021: Defendant’s reply and opposition to cross-motion.
19         April 23, 2021: Plaintiffs’ reply.
20         May 7, 2021 (or TBD by Court): Hearing on parties’ cross-motions.
21

22         This is Defendant’s fourth request for an extension of the briefing schedule
23   for the cross-motions for summary judgment with respect to ICE, CBP, and
24   USCIS. Plaintiffs consent to this request.
25

26

                                                  2
            CONSENT MOTION TO EXTEND TIME TO FILE MOTION FOR SUMMARY JUDGMENT
                                     No. 19-cv-290-EMC
            Case 3:19-cv-00290-EMC Document 95 Filed 01/12/21 Page 3 of 3




 1                                      Respectfully submitted,
 2   Dated: January 12, 2021
                                       JEFFREY BOSSERT CLARK
 3                                     Acting Assistant Attorney General
 4                                     ELIZABETH J. SHAPIRO (D.C. Bar No.
                                       418925)
 5                                     Deputy Branch Director
 6                                     /s/
                                       ELIZABETH TULIS (NY Bar)
 7                                     Trial Attorney
                                       U.S. Department of Justice,
 8                                     Civil Division, Federal Programs Branch
                                       1100 L Street, NW
                                       Washington, D.C. 20005
 9                                     Telephone: (202) 514-9237
                                       elizabeth.tulis@usdoj.gov
10
                                       Attorneys for Defendants
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                          3
           CONSENT MOTION TO EXTEND TIME TO FILE MOTION FOR SUMMARY JUDGMENT
                                    No. 19-cv-290-EMC
